        Case: 20-30007, 07/14/2020,
 Case 1:18-cr-02037-SMJ             ID: 11753131,
                          ECF No. 319              DktEntry:
                                         filed 07/14/20      10, Page 1 of
                                                         PageID.2410       1 1 of 1
                                                                        Page
                                                                             FILED
                    UNITED STATES COURT OF APPEALS                             JUL 14 2020

                                                                        MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                           U.S. COURT OF APPEALS




UNITED STATES OF AMERICA,                        No. 20-30007

              Plaintiff-Appellee,                D.C. No.
                                                 1:18-cr-02037-SMJ
 v.                                              Eastern District of Washington,
                                                 Yakima
LORENZO ELIAS MENDEZ,

              Defendant-Appellant.               ORDER


Before: Peter L. Shaw, Appellate Commissioner.

      The motion of appellant’s retained counsel, Gilbert H. Levy, Esq., to be
substituted as attorney of record for appellant and permitting court appointed
attorney Dan B. Johnson, Esq., to withdraw (Docket Entry No. 9) is granted.
Former counsel Johnson shall, within 14 days, provide appellant’s retained counsel
Levy with appellant’s transcripts, exhibits, pleadings and discovery materials. The
cost of transmitting the requested documents shall be borne by appellant.
      The Clerk has amended this court’s docket to reflect that counsel Johnson is
no longer appellant’s appointed counsel of record for this appeal.
      Appellant’s opening brief and excerpts of record are due August 31, 2020;
appellee’s answering brief is due September 30, 2020; and the optional reply brief
is due within 21 days after service of the answering brief.
